DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015188832 to Steffensen (“Steffensen”), also cited in an IDS, in view of US 20180162503 to Reid (“Reid”) and in view of US 10706703 to Barr (“Barr”).
Regarding Claim 1:  “A fishing camera assembly for coupling to a fishing line, the assembly including:
a camera; and  (“a camera for filming bait during fishing” Steffensen, Page 1, lines 30-31 and Fig. 2.)
a carrier for carrying the camera along the line, (“attaching the underwater camera housing … fitting the guide of the housing around the fishing line via the slot;”  Steffensen, Page 2, lines 20-26 and Fig. 2.)
the carrier including an openable surround that surrounds the line.”  (“The housing 1 has a guide 11 with a tubular or cylindrical section 21 with a slot 12 via which the guide can be fitted around the rod 6.”  Steffensen, Page 8, lines 10-12 and Fig. 2.  The closing of the openable surround around the fishing line is performed by “fastening the housing on the tubing by pushing the tubing into the tubular section of the guide.”  Steffensen, Page 2, lines 25-26.)
Cumulatively, Steffensen does not teach an embodiment of the surround that is integrated into a single unit (preferred in the Specification).
Reid teaches this embodiment:  “Docking latch 521 is configured to move between a closed/locked and opened/unlocked position, such as by actuation of connecting rod 523. The connecting rod may be actuated by a spring or other hydraulic actuator 525. One of skill in the art will realize that other latching 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Steffensen to implement the integrated embodiment as taught in Reid, in order to order to latch the camera assembly to the fishing line.  Reid, Paragraph 50.  
Steffensen and Reid also do not teach an embodiment of the camera assembly that relies on integrated activation sensors.
Barr teaches that the camera can be activated by triggering the various sensors connected to the system:  “camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with,”  Barr, Column 10, lines 61-67.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Steffensen and Reid to operate the camera based on sensor activation as taught in Barr, in order to activate the camera when it is needed.  Barr, Column 10, lines 61-67.  

Regarding Claim 2:  “A fishing camera assembly as claimed in claim 1, wherein the surround can be compressed to open and receive the line, before being released to close the surround and secure the line.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the surround fastening mechanism of this claim may be actuated between open and closed positions by a spring (released to close/lock the mechanism).  See Specification, Paragraph 60.  Prior art teaches this embodiment:  “Docking latch 521 is configured to move between a closed/locked and opened/unlocked position, such as by actuation of connecting rod 523. The connecting rod may be actuated by a spring or other hydraulic actuator 525. One of skill in the art will realize that other latching mechanisms may be 
Regarding Claim 3:  “A fishing camera assembly as claimed in claim 1, wherein the surround includes biasing means for biasing the surround closed.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the biasing means can be a spring (released to close/lock the mechanism).  See Specification, Paragraph 60.  Prior art teaches this embodiment:  “The connecting rod may be actuated by a spring or other hydraulic actuator 525. One of skill in the art will realize that other latching mechanisms may be utilized for coupling the probe to a subsea device.”  Reid, Paragraph 50.  See statement of motivation in Claim 1.)
Regarding Claim 4:  “A fishing camera assembly as claimed in claim 1, wherein the surround includes a static part, and a movable part for moving relative to the static part.”  (The closing of the openable surround around the fishing line is performed by “fastening the housing on the tubing [moving part] by pushing the tubing into the tubular section [static part] of the guide.”  Steffensen, Page 2, lines 25-26.)
Regarding Claim 5:  “A fishing camera assembly as claimed in claim 4, wherein the movable part moves linearly or translates relative to the static part.
Regarding Claim 6:  “A fishing camera assembly as claimed in claim 4, wherein the parts define a lateral channel for receiving the line.”  (“The housing 1 has a guide 11 with a tubular or cylindrical section 21 [lateral channel] with a slot 12 via which the guide can be fitted around the rod 6.”  Steffensen, Page 8, lines 10-12 and Fig. 2.)
Regarding Claim 7:  “A fishing camera assembly as claimed in claim 4, wherein the lateral channel is formed when the parts are moved toward each other.”  (The closing of the openable surround around the fishing line, and thus forming of the lateral channel, is performed by “fastening the housing on the tubing [moving part] by pushing [moving or translating linearly] the tubing into the tubular section [static part] of the guide.”  Steffensen, Page 2, lines 25-26.)
Regarding Claim 8:  “A fishing camera assembly as claimed in claim 1, further including an actuator for actuating the camera.”  (“camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with,”  Barr, Column 10, lines 61-67.  See statement of motivation in Claim 1.)
Regarding Claim 9:  “A fishing camera assembly as claimed in claim 8, wherein the actuator is a toggle actuator.”  (Barr senses “if the door is not closed or the key re-toggled” See Barr, Column 1, line 55.  See statement of motivation in Claim 1.)
Regarding Claim 10:  “A fishing camera assembly as claimed in claim 9, wherein the toggle actuator is configured to begin recording of the camera when the surround is opened, and stop recording of the camera when the surround is opened once more.”  (“camera may record video or still images of the area around the service entrance only after receiving an activation signal from the controller. The controller may send such signal upon the use of an access key at a key-switch, the housing door being opened or tampered with,”  Barr, Column 10, lines 61-67.  “and the camera may continue to capture images and record until the service entrance is closed” or other such events indicating the conclusion of the triggering event.  Barr, Column 11, lines 2-23.  See statement of motivation in Claim 1.)
Regarding Claim 11:  “A fishing camera assembly as claimed in claim 8, wherein the actuator includes a proximity switch.”  (“The key-switch 140 may be activated by a user ( e.g., an employee) with a uniquely identifiable access key ( e.g., that includes an RFID tag) by placing the access key in 55 proximity to the interface 141.”  Barr, Column 23, lines 53-55.  Also see magnetic and pressure proximity sensors on lines 35-36.  Also see integration of proximity sensors in Reid Paragraph 50.  See statements of motivation in Claim 1.)
Regarding Claim 12:  “A fishing camera assembly as claimed in claim 11, wherein the proximity switch is magnetic.”  (“The breach sensors 130 may comprise a commercially available pressure and magnetic sensors, or other sensor types as discussed herein. … magnetic card reader …”  Barr, Column 23, lines 35-36, 49.  See statement of motivation in Claim 1.)
Regarding Claim 13:  “A fishing camera assembly as claimed in claim 1, further including a battery, and a charger for charging the battery.”  (“The power sources are typically battery-powered, and in some instances the batteries are 
Regarding Claim 14:  “A fishing camera assembly as claimed in claim 13, wherein the charger includes an induction charger.”  (“batteries may be replaced or recharged in preparation of the next deployment.”  Reid, Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 15:  “A fishing camera assembly as claimed in claim 14, wherein the charger includes a wireless charging coil located adjacent a resting surface of the carrier.”  (“batteries may be replaced or recharged in preparation of the next deployment.”  Reid, Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 16:  “A fishing camera assembly as claimed in claim 1, further including a temperature sensor borne by a submerged portion of the carrier when floating for sensing the water temperature, a GPS and/or a clock.”  (“a reference clock for time synchronization”  Reid, Paragraph 5 and Barr, Column 3, lines 34-35.  See statements of motivation in Claim 1.)
Regarding Claim 17:  “A fishing camera assembly as claimed in claim 1, further including a stabilizer for stabilizing the orientation of the camera as the carrier moves.”  (“The underwater camera housing preferably further comprises a displaceable and/or an interchangeable weight … The stabilizing effect may become more prominent the more towards the leader the centre of mass is positioned”  Steffensen, Page 4, lines 21-35.)
Regarding Claim 18:  “A fishing camera assembly as claimed in claim 1, further including a transmitter for transmitting information including one or more of: the sensed water temperature, GPS co-ordinates from the GPS and time and date from the clock.”  (“The clock may also allow the controller to provide accurate time periods for deactivation periods,”  Barr, Column 3, lines 44-50.  Also note embodiments of “data received from the sensors” in Reid, Paragraphs 4-5.  See statements of motivation in Claim 1.)
Regarding Claim 19:  “A fishing camera assembly as claimed in claim 1, further including software configured to receive transmitted information from the assembly as well as associated caught fish species to build a fish database for fish conservation purposes.”  (“Once the data recorders are retrieved, the data is downloaded”  Reid Paragraph 5.  See statement of motivation in Claim 1.)
Regarding Claim 20:  “A fishing camera assembly as claimed in claim 1, wherein the camera is configured to capture one or more images downward along the line and to capture one or more images upward along the line.”  (“This is advantageous since controlling the inclination of the housing in the water also controls the direction of the field of view of the camera. … the control of the inclination can be used to ensure that the bait is in the field of view. If performing bottom surveys, the field of view can be adjusted to be in front of the sinker drawn over the bottom.”  Steffensen, Page 4, lines 36-42.  Thus the camera is configured to capture various fields of view including the claimed examples.)
Regarding Claim 21:  “A fishing camera assembly as claimed in claim 1, wherein the camera and carrier form a camera unit, and further including: a weight for weighting the camera unit to pass along the fishing line; and a release for releasing the camera unit from the weight.”  (“further comprises a displaceable and/or an interchangeable weight”  Steffensen, Page 4, lines 21-22.)
Claim 22 is rejected for reasons stated for Claims 1 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483